Citation Nr: 0119094	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating in excess of the presently 
awarded 30 percent for the veteran's service-connect asthma.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana. In the decision the RO 
declined to increase the veteran's 30 percent disability 
rating for asthma.

FINDING OF FACT

The veteran's service-connected asthma is manifested by no 
more than a forced expiratory volume in one second (FEV-1) of 
56- to 70-percent predicted, a ratio of FEV-1 to forced vital 
capacity (FVC) of 56 to 70 percent, daily inhalation, oral 
bronchodilator therapy, and inhalation anti-inflammatory 
medication.  Since May 2000, it is not shown that he has 
required at least monthly visits to a physician for required 
care of excerbations of his asthma.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 30 percent for the veteran's service-
connected asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Initially, the veteran's bronchial asthma was service 
connected in July 1980 at zero percent.  His disability 
rating was subsequently increased to 10 percent effective 
February 1989 and 30 percent effective January 1998.  In May 
1999, a claim was received from the veteran in which he 
stated that his problems with asthma had become worse.  In a 
hearing officer's decision in March 2001, a 60 percent rating 
for asthma was assigned for the period from May 1999 to May 
2000, due to it having been shown that the veteran had been 
taking courses of systemic (oral or parenteral) 
corticosteroids during that time frame.  In effect, this 
would represent the grant of a staged rating, although not in 
association with an original claim, as the rating of 30 
percent was assigned as of May 2000, when the course of 
steroid therapy was discontinued.  The veteran has contended 
that his asthma should be evaluated as 60 percent disabling.

With regard to his medical treatment history, in May 1999 the 
veteran reported a ten-day history of shortness of breath, 
with a productive cough.  He reported that his medications 
appeared to be making it worse.  Upon examination of the 
lungs, bilateral wheezes and rhonchi were noted.  The 
assessment was bronchitis with exacerbation of 
cardiopulmonary disease and asthma.  The veteran was given a 
prescription for Prednisone taper, Erythromycin, Accolade, 
and Albuterol.

In a September 1999 VA examination, the veteran had FEV-1 of 
66 percent, and an FEV1/FVC of 85 percent post-dilator.  
Wheezing in the lungs was noted with the assessment being 
asthma, not well controlled.

During a routine VA asthma check in December 1999 the veteran 
reported that he was still wheezing a great deal, despite his 
medication.  He noted his wheezing woke him up at night.  
Upon clinical examination, faint scattered wheezes were 
noted; however, no rales or rhonchi were found.  The 
assessment was asthma, which was not well controlled.  The 
veteran's Azmacort was increased.
In February 2000, the VA examiner found that the veteran's 
asthma was exacerbated.  He noted the veteran reported 
increased dyspnea, wheezing, daily asthma attacks and 
difficulty sleeping. 

In April 2000, the veteran was also examined at a private 
facility for difficulty breathing.  X-rays were interpreted 
to reveal unusual right lobe pneumonia.  Upon physical 
examination of the lungs, rhonchi were noted to be diffused 
and they seemed to be worse in the right lobe.  The 
impression was acute exacerbation of asthma in the right lobe 
with pneumonia.  The veteran was prescribed Zithromax and 
Methylpred dose paks.  Upon receipt of additional chest X-
rays, the examiner noted there was clinical concern for right 
upper lung pneumonia.

In April 2000, upon physical examination, VA progress notes 
indicate that the veteran was treated for resolving right 
upper lobe pneumonia. The veteran's asthma was found to be 
exacerbated, secondary to the pneumonia.

A personal hearing was held at the RO in June 2000 at which 
the veteran had his representative stated their contentions 
in detail.  A transcript of testimony furnished at this 
hearing is of record.  It was pointed out during the hearing 
that the veteran had six emergency room visits to both 
private and VA facilities due to problems with his asthma 
over the course of the previous year.  The veteran also 
testified that he had been given two series of Prednisone 
therapy within about two months of each other, from which he 
had been tapered off the previous April.  He was also 
utilizing an Azmacort steroid inhaler.  The veteran 
elaborated about the other medications he was taking in an 
effort to control his asthma, and described being short of 
breath with minimum exertion.  He was utilizing inhalational 
steroids daily.  The veteran also described his asthma as 
precluding his employment.  He reported having last worked in 
November 1999.

VA outpatient records from July 2000 to February 2001 
indicated the veteran has recently been prescribed drugs such 
as Hydrochlorothiazide, Albuterol, Accolate (Zafirlukast), 
Serevent (Salmeterol) and Azmacort (Triamcinolone), Atrovent 
(Ipratropium), for his asthma symptoms.
In a July 2000 VA progress note, the veteran reported daily 
treatment with Albuterol. The veteran also reported using 
Accolate and Serevent twice daily, as well as, Triamcinolone, 
6 puffs, three times daily.  The veteran reported wheezing 
despite the medication and shortness of breath with any 
exertion.  The veteran reported being on a Prednisone taper 
twice in the last six months.  Upon examination the veteran's 
chest was found clear and the impression was moderate to 
severe asthma.

In July 2000, the veteran underwent pulmonary function 
testing (PFT) with FEV-1 at 57 percent of the predicted 
value, and an FEV-1/FVC base ration of 71 percent. The 
impression was mild restriction, with lung age of 90 years.

March 2001 VA outpatient records indicate that the veteran's 
asthma was complicated by his perennial allergies, making it 
worse in the spring.  He reported wheezing when exerting 
himself outside and woke up several times a night. The 
examiner stated that the veteran's asthma was not controlled 
and that he was not using his medications, specifically 
Azmacort and Accolate, as ordered.

Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g.,  
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The claims file contains the veteran's service medical 
records and post service medical records. All indicated 
available records were procured. 

The veteran underwent a valid September 1999 VA examination 
pertinent to his claim of increased difficulty related to 
asthma disability.  The record indicates that the examiner, 
who was noted to be a nurse practitioner, had access to the 
veteran's medical records, had assisted in the treatment of 
the veteran, and noted the veteran's subjective complaints 
when making her assessment.  Although the veteran, through 
his representative, argues that the September 1999 VA 
examination is invalid because it was not performed by a 
physician, the Board notes, that the Court has carved out 
areas of specialty to define competence that can be used to 
establish adequacy of the examination, such as asthma, which 
is rated based on test scores. See 38 C.F.R. § 4.42 (2000); 
Goss v. Brown, 9 Vet. App. 109, 115(1996); Williams (Willie) 
v. Brown, 4 Vet. App. 270, 273 (1993) ("nowhere is it 
provided in law or regulation that opinions by the examining 
psychiatrists are inherently more persuasive than that of 
other competent mental health professionals," there including 
a registered nurse); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); cf. Jenkins v. United States, 113 U.S. App. D.C. 
300, 307 F.2d 637, 644 (D.C. Cir. 1962) (to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have "'special knowledge and skill in diagnosing and 
treating human ailments'" (citation omitted)).  The 
examination touched all criteria under the Schedule and it 
was conducted by a medical professional with associated and 
pertinent expertise and thus is sufficient for adjudication 
purposes.  The Board notes that veteran also underwent a July 
2000 examination which provided results as to the veteran's 
pre-dilator status.

In February 2000, the RO explained the basis for its denial 
of an increased rating in excess of the presently awarded 30 
percent pertinent to the veteran's asthma disability.  
Supplemental statements of the case were issued upon receipt 
of additional medical evidence and following the July 2000 
examination, again explaining the RO's decision.  In such 
statements, the RO also noted the evidence reviewed, and 
regulations relevant to the matters at issue.  There is no 
indication that any relevant evidence is presently 
outstanding.  Accordingly, the Board finds that all the facts 
have been developed to the extent possible, and that the 
dictates of the VCAA have been satisfied as to the issue on 
appeal.

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Historically, the veteran was service-connected for asthma by 
rating decision dated in July 1980.  In May 1999, he filed 
the current claim for an increased rating.  The regulations 
regarding the respiratory system, including those associated 
with asthma, were changed effective in October 1996.  As the 
new regulations were already in effect at the time the 
veteran filed his claim for increased rating, only the 
revised regulations govern this matter.

Under the current regulations, where the veteran has a FEV-1 
less than 40-percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; he requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications warrants a 100 percent rating.  
When the veteran has a FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids he warrants a 60 percent 
rating. When the veteran has an FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication he warrants a 30 percent rating.  
38 C.F.R. § 4.97, DC 6602. In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

In a case such as the present one, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining the disability evaluation, VA also has a duty 
to acknowledge and consider all other regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2000).

Analysis

The veteran contends that his asthma has increased in 
severity, and that a 30 percent disability rating is no 
longer sufficient.  However, upon review of the relevant 
evidence of record, the Board finds that veteran's asthma is 
manifested such that it is now appropriately evaluated at 30 
percent.

An evaluation of 60 percent, the next highest rating 
evaluation, requires a FEV-1 of 40 to 55 percent predicted, 
or the ratio of FEV-1 to FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
PFT results in September 1999, post-dilator were FEV-1: 61 
percent predicted and FEV-1/FVC: 85 percent predicted.   The 
results from the July 2000 VA examination were not post-
dilator as required under VA law; nonetheless, even these 
results do not meet the requirements for an evaluation in 
excess of 30 percent as the FEV-1 was 57 percent predicted 
and the FEV1/FVC was 71 percent.

With regard to corticosteroids, the veteran's Prednisone and 
Azmacort are both corticosteroids. The Prednisone treatments 
meet the requirements of being intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids and the veteran was evaluated as 60 percent 
disabled for his asthma from May 1999 to May 2000.  The 
disability rating was reduced effective May 11, 2000, as the 
record did not reflect additional Prednisone treatment. 

However, the veteran's Azmacort medication is an inhalation 
corticosteroid (Triamcinolone) and therefore, does not meet a 
requirement of systemic (oral or parenteral) corticosteroid 
under Diagnostic Code 6602, for an evaluation of 60 percent. 

Moreover, although the records reflect regular visits to VA 
facilities for treatment for a variety of problems since June 
2000, the record does not reflect that there were at least 
monthly visits for what could be considered to be required 
care of exacerbations.  Accordingly, the evidence does not 
reflect that a rating in excess of the presently assigned 30 
percent for the veteran's asthma is warranted.  Should such 
monthly visits occur in the future for problems associated 
with exacerbations for his asthma condition, the veteran is 
encouraged to submit such records in an effort to increase 
his assigned rating.

By this decision, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2000), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). However, the Board finds no basis in 
the other potentially applicable codes and regulations upon 
which to assign a higher disability evaluation.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. Preliminary review of the record 
reveals that the RO has not expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000). 
The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996). 



ORDER

Entitlement to an increased rating in excess of the current 
30 percent disability rating for asthma is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

